              Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   )
MARIA LUPARDO,                                                 )            Case No:
                                                                        )
                                             Plaintiff,                 )   COMPLAINT
                                                                        )
                  -against-                                             )
                                                                        )   PLAINTIFF DEMANDS
THE ARMORY FOUNDATION,                                                  )   A TRIAL BY JURY
                                                                        )
                                             Defendant.                 )
---------------------------------------------------------------------   )

         Plaintiff, Maria Lupardo, by and through her attorneys, Gregory A. Tsonis, PLLC, as and

for her complaint against the defendant, alleges as follows:


                                        NATURE OF THE CLAIM


         1.       This action is brought by Plaintiff, Maria Lupardo, to recover damages pursuant

to pregnancy, disability and sex discrimination perpetrated against her by Defendant, The

Armory Foundation (the “Armory”). Plaintiff brings this action pursuant to the Civil Rights Act

of 1964, Title VII (codified as 42 U.S.C. § 2000e et. seq.); Americans with Disabilities Act,

Title I (codified as 42 U.S.C. § 12101 et seq.); as well as pursuant to the New York Human

Rights Law § 296.1 (codified as N.Y. Executive Law, Article 15).

                                               JURISDICTION

         2.       This Court has jurisdiction over the federal claims presented herein under 42

U.S.C.A. § 2000e-5(f) and under 28 U.S.C.A. §§ 1331 and 1343(4).

         3.       This Court has jurisdiction over the New York State Law claims presented herein

pursuant to 28 U.S.C.A. § 1367 (a).




                                                          1
            Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 2 of 12



                                            PARTIES


       4.       Plaintiff is a female citizen of the United States and a resident of Queens County,

New York.

       5.       Defendant is an employer within the meaning of 42 U.S.C.A. § 2000e-b.

                                             FACTS

       6.       Plaintiff filed a timely charge of discrimination with the Equal Employment

Opportunity Commission ("EEOC") and brings this action within ninety (90) days of the receipt

of a Notice of Right to Sue, issued by the EEOC on October 3, 2018, a copy of which is attached

hereto as Exhibit "A"

       7.       Plaintiff was employed by the Armory for almost four (4) years, from February

24, 2014 through December 12, 2017.

       8.       During that time, Plaintiff received countless strong employment reviews and

accolades, and was the recipient of numerous promotions, ultimately obtaining the position of

Executive Vice-President.

       9.       In 2017, Plaintiff announced her pregnancy with her first child. From the time

she announced her pregnancy she was met with aversion on the part of Defendant, specifically

from co-presidents, Jonathan Schindel and Rita Finkel.

       10.      On numerous occasions, these individuals expressed dissatisfaction with

Plaintiff’s pregnancy and, more specifically, Plaintiff’s anticipated maternity leave, verbally

expressing to Plaintiff that her pregnancy and potential leave was an annoyance to Defendant’s

business operation.

       11.      As would be expected, just prior to her child’s birth, Plaintiff took maternity

leave, commencing on or about August 7, 2017, and shortly therafter her child was born. Once



                                                 2
          Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 3 of 12



again, Plaintiff was subjected to contempt on the part of Defendant for taking leave, and Mr.

Schindel, on more than one occasion, stated that Plaintiff should consider herself lucky that she

was granted leave in the first place.

        12.      As per agreement with the Armory, Plaintiff was scheduled to return to work on

January 2, 2018. While at home nursing for her newborn, despite being on leave, Plaintiff

continued to remain active with her employment, furnishing work from home when requested

and/or needed.

        13.      On or about November 27, 2017, Plaintiff contacted Defendant and inquired

about extending her maternity leave beyond January 2, 2018.

        14.      Plaintiff’s inquiry was prompted by her existing medical status and condition, and

the needs of both mother and newborn child.

        15.      At no time did Plaintiff state or indicate any intention not to return to employment

on January 2, 2018. Rather, Plaintiff merely inquired about what, if any, options were available

for her to extend her maternity leave.

        16.      Rather than respond to her inquiry, and as a direct result of her pregnancy;

maternity leave; and her inquiry as to further maternity leave, Defendant instead terminated

Plaintiff’s employment on December 12, 2017.

        17.      The termination occurred prior to Plaintiff’s agreed upon maternity leave expiring

and without providing Plaintiff an opportunity to return to work on January 2, 2018 as planned.

        18.      There is no non-discriminatory basis to justify Defendant’s decision to terminate,

as Plaintiff not only continually performed in her employment in a professional and skillful

manner, but also continued such efforts during her pregnancy and immediately following the

birth of her child.




                                                  3
         Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 4 of 12



       19.     Similarly situated non-pregnant individuals employed with Defendant have not

been subjected to such adverse actions.

       20.     Defendant’s refusal to allow Plaintiff to return to work after the agreed-upon

leave is in direct contrast to the treatment of employees with non-pregnancy related disabilities.

       21.     Plaintiff has been unable, despite reasonable efforts, to find comparable

employment.


                             FIRST CLAIM FOR RELIEF
      (Pregnancy and Sex Discrimination in Violation of the Civil Rights Act of 1964,
                          Title VII, 42 U.S.C. § 2000e et. seq.)

       22.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       23.     As a proximate result of Defendant’s discrimination against Plaintiff on the basis

of her pregnancy, Plaintiff has suffered and continues to suffer substantial losses, including the

loss of past and future earnings, bonuses, deferred compensation, and other employment benefits.

       24.     As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer impairment and damage to Plaintiff's good name and reputation.

       25.     As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages and expenses.

       26.     The conduct of Defendant was outrageous and malicious, was intended to injure

Plaintiff, and was done with reckless indifference to Plaintiff's protected civil rights, entitling

Plaintiff to an award of punitive damages.




                                                 4
         Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 5 of 12



                             SECOND CLAIM FOR RELIEF
               (Discrimination in Violation of Americans with Disabilities Act,
                              Title I, 42 U.S.C. § 12101 et. seq.)

       27.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       28.     As a proximate result of Defendant’s discrimination against Plaintiff on the basis

of her pregnancy, Plaintiff has suffered and continues to suffer substantial losses, including the

loss of past and future earnings, bonuses, deferred compensation, and other employment benefits.

       29.     As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer impairment and damage to Plaintiff's good name and reputation.

       30.     As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages and expenses.

       31.     The conduct of Defendant was outrageous and malicious, was intended to injure

Plaintiff, and was done with reckless indifference to Plaintiff's protected civil rights, entitling

Plaintiff to an award of punitive damages.


                             THIRD CLAIM FOR RELIEF
 ( Pregnancy, Disability and Sex Discrimination in Violation of New York Human Rights
                 Law § 296.1 codified as N.Y. Executive Law, Article 15)

       32.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       33.     Pursuant to the applicable provisions of New York State Human Rights Law, it is

unlawful to discriminate against Plaintiff because of her pregnancy.

       34.     The Defendant’s conduct as alleged above constitutes discrimination based on

pregnancy and/or disability discrimination in violation of NYSHRL § 296.



                                                5
          Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 6 of 12



       35.      As a proximate result of Defendant’s discrimination against Plaintiff on the basis

of her pregnancy, Plaintiff has suffered and continues to suffer substantial losses, including the

loss of past and future earnings, bonuses, deferred compensation, and other employment benefits.

       36.      As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer impairment and damage to Plaintiff's good name and reputation.

       37.      As a further proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages and expenses.

       38.      The conduct of Defendant was outrageous and malicious, was intended to injure

Plaintiff, and was done with reckless indifference to Plaintiff's protected civil rights, entitling

Plaintiff to an award of punitive damages.


                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against the Defendant on each cause of

action as specified herein for the following relief:

       A) An award of Plaintiff’s actual damages in an amount to be determined at trial for loss

             of wages, benefits, and promotional opportunities, including an award of front pay

             compensating plaintiff for loss of future salary and benefits;

       B) An award of damages in an amount to be determined at trial to compensate Plaintiff

             for mental anguish, humiliation, embarrassment, and emotional injury;

       C) An award of punitive damages;

       D) An order enjoining Defendant from engaging in the wrongful practices alleged

             herein;

       E) An award of reasonable attorneys' fees and the costs of this action; and



                                                   6
           Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 7 of 12



       F) Such other and further relief as this Court may deem just and proper.

                             CERTIFICATION AND CLOSING

       Under Federal Rules of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation:

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

Dated: Woodbury, New York
       December 19, 2018

                                             GREGORY A. TSONIS, PLLC


                                             ____________________________________
                                             Gregory A. Tsonis (GT-5737)
                                             Attorneys for Plaintiff
                                             Maria Lupardo
                                             6800 Jericho Turnpike, Suite 120W
                                             Syosset, NY 11797
                                             516-393-5876




                                                7
Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 8 of 12




               EXHIBIT A
Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 9 of 12
Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 10 of 12
Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 11 of 12
              Case 1:18-cv-11984-DAB Document 1 Filed 12/19/18 Page 12 of 12


______________________________________________________________________________
Index No.              Year                               RJI No.                               Hon.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
         ________________________________________________________________________________________
MARIA LUPARDO                                                                                   )
                                                                                                )
                                                          Plaintiff,                            )
                                                                                                )
                       -against-                                                                )
                                                                                                )
THE ARMORY FOUNDATION                                                                           )
                                                                                                )
                                                          Defendant.

                                                                COMPLAINT
 ____ _______________________________________________________________________________________
                                  GREGORY A. TSONIS, PLLC
                                                                Attorneys for Plaintiff
                                                      Office and Post Office Address, Telephone
                                 6800 Jericho Turnpike, Suite 120W
                                         Syosset, NY 11791
____________________________________________________________________________________________
To                                                                                              Signature

                                                                                                .……………………………………………………….
                                                                                                Print name beneath
Attorney(s) for
____________________________________________________________________________________________
Service of a copy of the within                                                                                      is hereby admitted.

Dated,                                                                                          ………………………………………………………..
                                                                            Attorney(s) for
____________________________________________________________________________________________
Please take notice
 NOTICE OF ENTRY
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on
 NOTICE OF SETTLEMENT
that an order                                    of which the within is a true copy will be presented for settlement to the
HON.                                        one of the judges of the within named court, at
on                                              at                                 M

Dated,
                                                                                                Yours, etc.

                                                                      GREGORY A. TSONIS, PLLC
                                                                      Attorneys for Plaintiff
                                                                      6800 Jericho Turnpike, Suite 120W
                                                                      Syosset, NY 11791
                                                                      (516) 393-5876
To


Attorney(s) for
